    Case 18-30241             Doc 421         Filed 03/18/20 Entered 03/18/20 08:27:59                           Desc Main
                                               Document Page 1 of 3

        FILED & JUDGMENT ENTERED
               Steven T. Salata


                 March 18 2020


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                                                _____________________________
                                                                                                         J. Craig Whitley
                                                                                                  United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                         (Charlotte Division)

                                                                         )     Chapter 11
In re:
                                                                         )
BK RACING, LLC,                                                          )     Case No. 18-30241
                                                                         )
                                Debtor.                                  )

                        ORDER GRANTING EX PARTE MOTION TO CONDUCT
                          DISCOVERY PURSUANT TO RULE 2004 OF THE
                         FEDERAL RULES OF BANKRUPTCY PROCEDURE

            Before the Court is the Ex Parte Motion of the Trustee to Conduct Discovery Pursuant to

Rule 2004 of the Federal Rules of Bankruptcy Procedure filed on March 13, 2020 (the

“Motion”). [Doc. 419]. By his Motion, the Trustee1 seeks, among other things, authority under

Rule 2004 of the Federal Rules of Bankruptcy Procedure to obtain document and deposition

discovery from the Rule 2004 Parties (identified below) who appear to have evidence related to

the acts, conduct, property, assets, liabilities and financial affairs of the Debtor.                                       Having

considered the Motion and the relief requested therein, the Court has determined that good cause

exists to grant the relief requested therein. Accordingly, it is ORDERED as follows:

            1.        The Motion is GRANTED.



1   Unless otherwise defined herein, capitalized terms used herein shall have the meaning ascribed to them in the Motion.




MWH: 10530.001; 00022296.1
 Case 18-30241               Doc 421   Filed 03/18/20 Entered 03/18/20 08:27:59      Desc Main
                                        Document Page 2 of 3



         2.       The Trustee is hereby authorized to take discovery from the following persons or

entities (the “Rule 2004 Parties”) pursuant to Bankruptcy Rule 2004:

                  a. SunTrust Bank;

                  b. Union Bank & Trust;

                  c. Bank of America;

                  d. Branch Banking & Trust;

                  e. First Virginia Community Bank;

                  f. Burke & Herbert Bank;

                  g. Merrill Lynch Pierce Fenner & Smith;

                  h. PNC Bank;

                  i. James McElroy & Diehl, PA;

                  j. McGuireWoods LLP;

                  k. Nelson Mullins Riley & Scarborough LLP;

                  l. Wyatt Law, PLLC;

                  m. Nicole T. LeBouef;

                  n. Eskovitz Lazarus and Pitrelli, PLLC;

                  o. John Pitrelli;

                  p. Key Title;

                  q. Old Dominion Settlements, Inc.;

                  r. The Title Professionals, LLC;

                  s. BDO USA;

                  t. Matthews Carter & Boyce; and

                  u. Kenneth M. Prohoniak, CPA.




MWH: 10530.001; 00022296.1                         2
  Case 18-30241                Doc 421       Filed 03/18/20 Entered 03/18/20 08:27:59          Desc Main
                                              Document Page 3 of 3



           3.         The Trustee is further authorized, as may be necessary or appropriate, to cause the

issuance and service of subpoenas duces tecum and/or subpoenas ad testificandum on the Rule

2004 Parties or their representatives, pursuant to Rules 2004(c) and 9016 of the Federal Rules of

Bankruptcy Procedure.

           4.         Unless otherwise agreed upon, the Trustee shall provide the Rule 2004 Parties

with at least fourteen (14) days’ notice of the taking of a deposition or for the production of

documents in response to any subpoenas duces tecum issued pursuant to this Order, as

contemplated in Local Rule 2004-1(c).

           5.         The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order, including any discovery disputes that may arise between or

among the parties.

           6.         This Order is without prejudice to the rights of the Trustee to apply to take

additional Rule 2004 discovery, or to seek discovery from any other person or entity.




This Order has been signed electronically.                                          United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.




MWH: 10530.001; 00022296.1                               3
